Peters, C. J.
The.plaintiff sued for his services in peeling bark, cutting logs, and hauling the bark and logs to a place of delivery. He was to be paid by the cord for peeling and hauling the- bark, and by the thousands of feet for the work on the lum*319ber. He was allowed to testify to a measurement of the bark and a survey of the lumber made by himself. The defendant contends that the quantities should have been proved by a sworn surveyor, or by the certificate of a sworn surveyor. That cannot be. The statute which requires sworn officers to make surveys and measurements, distinctly and in terms relates to sales only. Work upon lumber is a very different thing from a sale of lumber. The construction which the defendant invokes would be impracticable in its operation.

Exceptions overruled.

Walton, Virgin, Emery, Foster and Haskell, JJ., concurred.